Citation Nr: 0300513	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  97-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from August 5, 1994?


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from March 1968 to December 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 decision by the Hartford, 
Connecticut, Regional Office (RO).


FINDINGS OF FACT

1.  Alcoholism is directly related to the veteran's PTSD.

2.  Between August 5, 1994, and August 8, 2002, the 
veteran's PTSD with alcoholism precluded substantially 
gainful employment.

3.  Since August 9, 2002, PTSD with alcoholism has not 
caused occupational and social impairment with 
deficiencies in such areas as work, family relations, 
judgment, thinking, or mood.

4.  Since August 9, 2002, PTSD with alcoholism has not 
been manifested by more than either a considerable 
impairment in his ability to establish and maintain 
effective relationships with people, or by more than a 
considerable impairment in his ability to obtain or retain 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation 
for PTSD with alcoholism from August 5, 1994 to August 8, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. 
§§ 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996).

2.  The schedular criteria for more than a 50 percent 
evaluation for PTSD with alcoholism from August 9, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code  9411 (2002); 38 C.F.R. §§ 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before turning to an analysis of the evidence herein, the 
Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), which prescribes VA duties to advise a 
claimant of the evidence needed to substantiate a claim, 
and to help a claimant obtain that evidence, was enacted 
during the pendency of this appeal.  VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West Supp. 2002).  VA duties have been implemented 
by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

A June 1999 Supplemental Statement of the Case (SSOC) 
advised the veteran that the evidence needed to 
substantiate his increased-rating claim was evidence that 
showed that the effect of PTSD has been more significant 
than indicated by assigned evaluations.  The SSOC 
specified the rating criteria for an increased evaluation.  
The veteran submitted several letters and other documents 
relating to his experiences in service but, as noted by a 
December 1996 SSOC, such evidence has no bearing on the 
evaluation of his psychiatric disorder since August 5, 
1994.  However, the file includes a transcript of a June 
1997 hearing, a February 1995 Vet Center report, and 
reports of VA psychiatric examinations conducted in 
between 1995 and 2002.  Outpatient treatment records 
suggest, by a dearth of any reflecting treatment of a 
psychiatric disorder, that available medical evidence is 
limited to the examination reports.  The RO advised the 
veteran of the provisions of VCAA in June 2002, and 
indicated VA's willingness to obtain additional evidence 
if the veteran identified any.  The appellant did not 
respond to that letter, nor did he respond to a June 2002 
letter that advised him that his case was being sent to 
the Board, and invited him to submit any additional 
evidence he had directly thereto.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained.  
Since there is no probative evidence that is not of 
record, it is not possible for VA to notify the veteran of 
evidence he should obtain and evidence VA would attempt to 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
sum, the Board finds that VA has complied with the notice 
and duty-to-assist provisions of VCAA.  Hence, the Board 
may address the merits.

In this case, the Board is not concerned with service 
connection, as that has already been established; it is 
the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must 
be viewed in relation to its history, so examination 
reports and treatment records dating back to the date of 
the claim are considered.  38 C.F.R. § 4.1.  The history 
of the disability is even more important where, as here, 
the veteran disagrees with the initial evaluation assigned 
upon the grant of service connection.  In such a case, 
separate ratings can be assigned for separate periods of 
time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The basis for disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule 
for Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes 
specific ratings are determined by the application of 
criteria that are based on the average impairment of 
earning capacity caused by the rated disability, and those 
specific ratings are generally considered adequate to 
compensate for considerable loss of working time due to 
exacerbations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2002).  When there is a question as to which of two 
evaluations should be assigned, the higher evaluation is 
assigned if the disability picture more nearly 
approximates the criteria for that evaluation; otherwise, 
the lower evaluation is assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Here, a September 1995 RO decision granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective August 5, 1994.  The veteran appealed and, 
during the course thereof, a December 1997 hearing officer 
decision increased the evaluation to 50 percent effective 
from August 5, 1994.

As the RO advised in a June 1999 SSOC, the rating criteria 
for PTSD changed November 7, 1996.  When regulations 
concerning entitlement to a higher evaluation are changed 
during the course of an appeal, the veteran is entitled to 
a decision on the claim, for any period after the 
effective date of the amendment, under the rating criteria 
most favorable thereto.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, amended regulations and rating 
criteria may not be applied to any period that precedes 
their effective date.  38 U.S.C.A. § 5110(g) (West 1991).  
Thus, in this case, only the old regulations and rating 
criteria may be applied prior to November 7, 1996, but the 
most favorable regulations and rating criteria, old or 
new, may be applied to any period thereafter.

With regard to psychiatric disorders, pre-November 1996 
regulations provided that social and industrial 
inadaptability were the basic criteria for rating 
psychiatric disorders.  38 C.F.R. §§ 4.129, 4.130.  Social 
integration was considered one of the best determinants of 
mental health and reflected the ability and desire to 
establish healthy and effective interpersonal 
relationships.  However, in evaluating a disability, 
social inadaptability was to be evaluated only as it 
affected industrial adaptability.  Id.  The severity of 
disability and, thus, the rating was to be based on actual 
symptomatology as it affected social and industrial 
adaptability.  Two important determinants of disability 
were time lost from gainful work and a decrease in work 
efficiency.  However, an emotionally sick veteran with a 
good work record was not to be underevaluated nor was a 
veteran's condition to be overevaluated on the basis of a 
poor work record not supported by the psychiatric picture.  
Id.

Current regulations provide that the diagnosis of a mental 
disorder must conform to the diagnostic criteria of the 
fourth edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), that 
findings on the examination report must support the 
diagnosis, and that, if these requirements are not met, 
the rating agency must return the report to the examiner.  
38 C.F.R. § 4.125(a).  The frequency, severity, and 
duration of psychiatric symptoms must be considered as 
well as the length of, and the veteran's ability to adjust 
during, periods of remission.  The evaluation assigned 
must be based on all the evidence of record that bears on 
occupational and social impairment and not merely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Finally, the extent of social 
impairment must be considered but the evaluation may not 
be based solely on social impairment.  38 C.F.R. § 4.126.

There are some similarities between the old and new 
regulatory schemes.  First, social adaptability is an 
important consideration, but it is only one consideration, 
and an evaluation cannot be based on that alone.  Second, 
a work record, or lack thereof, is also an important 
consideration to the extent that it reflects the effects 
of psychiatric symptomatology.  That is, a poor work 
record may be evidence of either an inability to work or 
unwillingness to work, so a poor work record, in and of 
itself, does not constitute evidence of the level of 
disability.  The most significant factor under either the 
old or new regulatory scheme is evidence of the effects of 
psychiatric symptomatology.

Under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), the rating criteria in effect prior to the 
November 1996 regulatory amendment provided that a 100 
percent evaluation was warranted when the symptomatology 
was totally incapacitating, when it bordered on gross 
repudiation of reality, when thought and behavior 
associated with almost all daily activities was so 
disturbed as to amount to a profound retreat from mature 
behavior, and when attitudes of all contacts except the 
most intimate were so adversely affected by the 
psychiatric symptomatology as to result in virtual 
isolation in the community.  A 70 percent evaluation was 
warranted when the ability to establish and maintain 
effective relationships with people was severely impaired 
and psychoneurotic symptoms caused severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective relationships with people was 
considerably impaired and psychoneurotic symptoms resulted 
in such a reduction in reliability, flexibility, and 
efficiency as to cause considerable industrial impairment.

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002), the current rating criteria provide that a 
100 percent evaluation is warranted when occupational and 
social impairment is total due to such symptoms as:  gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional 
rituals that interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a similar 
setting) and inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks more frequent than once a week; difficulty 
understanding complex commands; impairment of memory 
characterized by, for example, forgetting to complete 
tasks or the retention of only highly-learned material; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

Turning now to the evidence in this case, the Board finds, 
from the hearing transcript and aforementioned reports, 
that prior to service the veteran obtained his GED; he was 
married with one son; and he worked in a shop and then as 
a milkman.  He entered service at age 23.  After service, 
he married a second time and had a second son.  The second 
marriage ended in divorce in 1980.  As of the 1999 VA 
psychiatric examination, the appellant denied having any 
contact with either of his sons for several years.  After 
service, he worked as a laborer and as a bartender but, in 
the latter job, was fired several times for drinking.  
According to the report of the 1999 VA psychiatric 
examination, he had been unemployed since 1985.  After 
service, he abused alcohol, was convicted of driving while 
under the influence, and underwent, by his various 
reports, 30 to 50 detoxification programs.

At a March 20, 1995, VA psychiatric examination, the 
veteran was disheveled, hypervigilent, and he smelled 
strongly of alcohol, and hygiene was only fair.  He 
complained of difficulty sleeping, occasional nightmares, 
and irritability but he denied problems with memory and 
concentration.  He denied suicidal and homicidal ideation, 
hallucinations, and there was no evidence of delusions.  
Thought was somewhat circumstantial, but relevant.  He was 
cooperative, but he appeared despondent, crying 
frequently, with a restricted affect.  The Axis I 
diagnoses were alcohol intoxication, alcohol abuse, rule 
out alcohol dependence, and PTSD.  The examiner found that 
as there was no preservice history of alcohol abuse, 
alcohol abuse was secondary to PTSD.

At a January 29, 1997, VA psychiatric examination, the 
veteran was oriented, cooperative, and clean.  He was, 
however, obviously apprehensive, suspicious, and somewhat 
paranoid.  He discussed several inservice traumas to 
include surviving a possible missile attack, serving near 
a graves registration unit, and recalling the loss of 
several troops from his unit in Vietnam.  Mental status 
examination revealed that short and long-term memory were 
within normal limits.  The appellant described nightmares, 
occasional auditory hallucinations associated with 
flashbacks, but he denied other hallucinations.  He stated 
that he dealt with anxiety by drinking.  Homicidal 
ideation was denied.  He complained of depression since 
service, but said he had never considered suicide.  He 
appeared to be sad and angry, and affect was restricted.  
The diagnoses were PTSD and alcohol dependence.  The 
Global Assessment of Functioning (GAF) score was 40.

At the June 1997 hearing, the veteran testified that he 
had lived with a brother who, apparently recently, died of 
an aneurysm.  Currently, he lived with and cared for an 
aunt who had Alzheimer's disease.  He spoke disparagingly 
of several health care providers he had encountered, and 
denied participating in counseling or any other kind of 
psychotherapy save for a few Vet Center sessions.  
However, he went to the VA hospital whenever he received a 
notice to report for an examination.  He had not taken 
psychotropic medications because he was not sure they had 
been adequately studied or tested.  Instead of 
psychotherapy or medications, he found that walking, 
sometimes 15 or 20 miles per day, was therapeutic.

At the May 5, 1999 VA psychiatric examination, the veteran 
reported constant flashbacks, nightmares, avoidance of 
thoughts that reminded him of Vietnam, feeling withdrawn, 
and being unable to gain and retain a close relationship 
with other people.  He also reported being irritable, 
hypervigilent, and having a history of blowing up easily.  
A history of suicidal ideation was noted, however, the 
veteran denied ever acting on this ideation.  Mental 
status examination revealed that the appellant was 
oriented, alert, pleasant, and cooperative.  He denied 
hallucinations, delusions, and suicidal and homicidal 
ideation.  Affect was restricted, but mood was euthymic, 
and insight and cognition were intact.  The diagnoses were 
PTSD and alcohol dependence.  The examiner noted that the 
veteran had been unable to work. 

At an August 9, 2002 VA psychiatric examination, the 
veteran reported little change since May 1999.  He 
continued to report intrusive thoughts, nightmares, 
chronic sleep disturbance, exaggerated startle response, 
numerous avoidance symptoms and emotional numbness.  He 
reported that he had stopped drinking seven months 
earlier, and he described working part time.  The 
appellant's work hours were limited to 20 hours per week 
due to a nonservice connected back disorder and stress 
tolerance difficulties.  During the mental status 
examination  the appellant denied hallucinations and 
delusions.  His thoughts were logical and organized.  
Affect was restricted and dysphoric.  He said he tried not 
to get too depressed, and he denied suicidal ideation.  
Insight and judgment were fair to good and cognition was 
intact.  The diagnoses were PTSD and alcoholism in 
remission.

As noted earlier, in an appeal from an original rating 
decision separate ratings can be assigned for separate 
periods of time, based on the levels of disability 
manifested during each separate period of time, from the 
effective date of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the 
Board finds a staged rating to be in order.  Moreover, the 
Board finds that full compliance with such rules as those 
set forth at 38 C.F.R. §§ 3.343, 3.344 (2002) is 
unnecessary in a Fenderson type rating assignment..

Further, the evidence shows that the veteran's alcoholism 
has been linked to his PTSD.  See, e.g., the March 1995 VA 
examination report.  As such, the role of alcoholism in 
causing disability with PTSD must be considered in this 
case. 

Turning to the evidence the record shows that from August 
5, 1994 to August 8, 2002, the appellant was unable to 
work due to PTSD with alcoholism.  This finding was 
entered in January 1997 as indicated by the assignment of 
a GAF score of 40, and during the May 1999 VA examination.  
As such, during the period between August 5, 1994 and 
August 8, 2002, a 100 percent evaluation is in order.  TO 
this extent the benefit sought on appeal is allowed.  38 
C.F.R. § 4.132, Diagnostic Code 9411.

Effective from August 9, 2002, however, the Board agrees 
with the RO that not more than a 50 evaluation is in 
order.  In this respect, by August 9, 2002, the veteran 
was able to work part time, and he had completed seven 
months in a sobriety program.  Further, the veteran had 
begun to reestablish a relationship with a son.  As such, 
the Board concludes that not more than considerable 
industrial impairment due to PTSD with alcoholism has been 
shown since August 9, 2002.  To this extent the benefit 
sought on appeal is denied.

In sum, the veteran's PTSD with alcoholism warranted a 100 
percent disability evaluation from August 5, 1994 to 
August 8, 2002, and a 50 percent evaluation from August 9, 
2002.  


ORDER

A 100 percent evaluation is warranted for PTSD with 
alcoholism from August 5, 1994 to August 8, 2002, subject 
to the laws and regulations governing the payment of 
monetary benefits.  An evaluation greater than 50 percent 
for PTSD on and after August 9, 2002 id denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

